Case: 1:20-cv-01561-BYP Doc #: 18 Filed: 04/30/21 1 of 2. PageID #: 2244




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 MAUREEN P. QUINLAN HAAG,                         )
                                                  )     CASE NO. 1:20CV1561
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )
                                                  )
                Defendant.                        )     SENTENCE-FOUR REMAND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Maureen P. Quinlan Haag’s

 application for disability insurance benefits (“DIB”) after a hearing in the above-captioned case.

 That decision became the final determination of the Commissioner of Social Security when the

 Appeals Council denied the request to review the ALJ’s decision. The claimant sought judicial

 review of the Commissioner’s decision, and the Court referred the case to Magistrate Judge

 David A. Ruiz for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and

 Local Rule 72.2(b)(1).
Case: 1:20-cv-01561-BYP Doc #: 18 Filed: 04/30/21 2 of 2. PageID #: 2245




 (1:20CV1561)

           Pending is the parties’ Joint Stipulation to Remand to the Commissioner (ECF No. 17)

 under sentence four of 42 U.S.C. § 405(g).1 The parties stipulate that the Court remand the

 matter to the Commissioner for further proceedings and a new decision.

           Accordingly, the decision of the Commissioner of Social Security is reversed and the case

 is remanded to the Commissioner for further proceedings and a new decision. After conducting

 any record development the ALJ deems appropriate, the ALJ shall issue a new decision.

           This Judgment Entry constitutes entry of judgment pursuant to Fed. R. Civ. P. 58.



           IT IS SO ORDERED.


  April 30, 2021                                    /s/ Benita Y. Pearson
 Date                                             Benita Y. Pearson
                                                  United States District Judge

 C:\Users\davisie\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\YKB6IFI5\20-1561 Haag v.
 Comm'r REM.wpd




           1
               Sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),
 states:
           The court shall have power to enter, upon the pleadings and transcript of
           the record, a judgment affirming, modifying, or reversing the decision of
           the Commissioner of Social Security, with or without remanding the cause
           for a rehearing.

                                                     2
